SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

902
CA 13-02129
PRESENT: SMITH, J.P., FAHEY, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


LLOYD RIFENBURG, PLAINTIFF-RESPONDENT,

                      V                                           ORDER

WESTERN NEW YORK AND PENNSYLVANIA RAILROAD,
DEFENDANT-APPELLANT.


HARRIS BEACH PLLC, PITTSFORD (SVETLANA K. IVY OF COUNSEL), FOR
DEFENDANT-APPELLANT.

EDWARD PEKAREK, WELLSVILLE, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Allegany County
(Thomas P. Brown, A.J.), entered July 17, 2013. The order, insofar as
appealed from, denied the motion of defendant for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on June 13 and 28, 2014, and filed in the
Allegany County Clerk’s Office on July 2, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    September 26, 2014                  Frances E. Cafarell
                                                Clerk of the Court